DETAILED ACTION
This office action is made final. Claims 1, 3-5, 7, 9-11, 13-15, 17, 19-21, 23-25, 27, and 29-30 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 4/26/2022, amended claims 1,3-4, 7, 9-11, 13-14, 17, 19-20, 27, and 29-30; and canceled claims 2, 6, 8, 12, 16, 18, 22, 26, and 28.
Response to Amendment
The previously pending rejection to claims 1-30, under 35 USC 101 (Alice), will be maintained. 
The previously pending rejection to claims 1-30, under 35 USC 101 (Signals Per Se) rejections, has been withdrawn.
The previously pending rejection to claims 1-30, Nonstatutory DP rejections, have been withdrawn.
Response to Arguments
Applicant’s arguments received on date 4/26/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “The combination of these features provide an unconventional step that confines the claim to a particular useful application of the judicial exception by monitoring progress of the plurality of recipients with respect to the bespoke journey to identify negative sentiment.” Examiner respectfully disagrees.
As noted in MPEP 2106.04(I), “[t]he Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”.  With respect to the pending claims, Examiner notes that the additional elements are limited to artificial intelligence, automatically generating, processing communications, a processor, and memory.  As asserted below, the combination of automatically generating, processing communications, a processor, and memory functions do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because the computing device is a generic computing element performing generic computing functions in view of Applicant’s specification; automatically generating and processing communications are an insignificant extrasolution activity to the judicial exception and a well-understood, routine, and conventional computing function; and the additional elements amount to no more than mere instructions to apply the exception using generic computing components under MPEP 2106.05(f).  

Applicant asserts that “the Office has failed to provide a sufficient factual determination required to support the conclusion that the combination of the above-noted features is well-understood, routine, or conventional activity.” Examiner respectfully disagrees.

Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities. The non final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements as evinced by George et al. (US Pub. No. 2019/0034963) in view of Bower et al. (US Pub. No. 2019/0259045), hereinafter George et al., Fig. 6 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Moreover, Bower et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, the analysis under step 2B relies upon both 2106.05(f) as well as 2106.05(d) and provides evidence that the elements claimed are merely a generic computer system that implements the abstract idea, based specifically on the description of the elements provided in the application’s own specification.
The additional elements do not amount to significantly more than the recited abstract idea because the additional elements merely apply the abstract idea, as noted in the previous actions, when viewed individually and as an ordered combination, these additional elements (e.g., carried out by at least one computing device), simply append the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field, recited at a high level of generality because these elements are generic computer components that simply perform repetitive calculations, which, as held by the courts, are well-understood, routine, and conventional. See July 2015 Update, p. 7; MPEP 2106.05(d). In addition, Applicant’s Specification discloses that the present invention can be implemented by “a processor and memory configured to perform operations comprising:… provided to a processor of a general purpose computer … for implementing the functions” of the invention (Figs. 1-2 and specification paras [0149]), and thus, Applicant’s own specification demonstrates that the additional elements requiring that the abstract idea is, for example, “carried out by at least one computing device” merely appends the recited abstract idea to well-understood, routine, and conventional activities, previously known in the field. Moreover, as discussed in the previous actions, when viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by George et al. (US Pub. No. 2019/0034963) in view of Bower et al. (US Pub. No. 2019/0259045), hereinafter George et al., Fig. 6 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Moreover, Bower et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.  Accordingly, contrary to Applicant’s assertions, the evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Response to Arguments under 35 USC 102/103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-11, 13-15, 17, 19-21, 23-25, 27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-5, 7, 9-11, 13-15, 17, 19-21, 23-25, 27, and 29-30 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 11, and 21, the claim, when “taken as a whole,” is directed to the abstract idea of initiating a bespoke journey concerning a business process transition event, wherein the business process transition event includes a business process transition event from a first business process to a second business process; providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event, wherein the bespoke journey includes a plurality of subevents to guide the user through the business process transition event for each recipient based upon, at least in part, one or more of: the recipient’s role and one or more functionalities associated with the second business process; monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey, wherein monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey includes: communications from the plurality of recipients to gauge their sentiment concerning the bespoke journey to perform sentiment analysis on the communications from the plurality of recipients to gauge sentiment concerning the bespoke journey; in response to monitoring negative sentiment concerning the bespoke journey, identifying one or more issues concerning the bespoke journey; and generating and providing one or more recommendations for addressing the one or more identified issues concerning the bespoke journey.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 11, and 21 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and organizing human activities managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: artificial intelligence, automatically generating, processing communications, a processor, and memory…… in claims 1, 11, and 21.”
Further, the "automatically," recitations, are merely instructions to apply the abstract idea on a computer.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity “receiving, processing or processing communications, storing data,” "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a computer program product comprising a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor amounts to generic computing elements performing generic computing functions.
Claims 3-4, 13-14, 23-24 recite “a first/second operating platform; a first/second software platform; a first/second hardware platform; a first/second operating environment; and a first/second operational system, which recites a generic computer component performing generic computer functions at a high level of generality.
Claims 7, 17, and 27 recite “email-based communications; social media-based communications; SMS text-based communications; verbal-based communications; chatbot-based communications; and feedback-based communications.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. MPEP § 2106.05(d)(II)
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 11, and 21 implying that “..…monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey....……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 11, and 21 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 3-5, 7, 9-10, 13-15, 17, 19-20, 23-25, 27, and 29-30 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 11, and 21 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 11, and 21 include various elements that are not directed to the abstract idea. These elements include artificial intelligence, automatically generating, processing communications, a processor, and memory.
Examiner asserts that artificial intelligence, automatically generating, processing communications, a processor, and memory do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 11 also does not include limitations amounting to significantly more than the abstract idea. Although claim 11 includes a computer program product comprising a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor amounts to generic computing elements performing generic computing functions.
Claims 3-4, 13-14, 23-24 recite “a first/second operating platform; a first/second software platform; a first/second hardware platform; a first/second operating environment; and a first/second operational system, which recites a generic computer component performing generic computer functions at a high level of generality.
Claims 7, 17, and 27 recite “email-based communications; social media-based communications; SMS text-based communications; verbal-based communications; chatbot-based communications; and feedback-based communications.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Figs. 1-2 and specification paras [0149])1, of the specification detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3

Claims 3-5, 7, 9-10, 13-15, 17, 19-20, 23-25, 27, and 29-30 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 11, and 21.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of initiating a bespoke journey concerning a business process transition event; providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event; and monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by George et al. (US Pub. No. 2019/0034963) in view of Bower et al. (US Pub. No. 2019/0259045), hereinafter George et al., Fig. 6 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Moreover, Bower et al., Fig. 1 demonstrates that it is well-understood, routine and conventional for computing devices. The evidence on record does indeed support a determination that the limitations in question are well-understood, routine, and conventional. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, 9, 11, 13-15, 17, and 19, 21, 23-25, 27, and 29 rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US Pub. No. 2019/0034963), in view of Viktor Hangya and Richárd Farkas et al. "A comparative empirical study on social media sentiment analysis over various genres and languages," 2 July 2016, Springer Science Business Media Dordrecht 2016), and further in view of Jones-McFadden et al. (US Pub. No. 2018/0101854).
Regarding claim 1, George discloses a computer-implemented method, executed on a computing device, comprising: 
bespoke journey in George is construed as a customized journey focusing on unique experiences (see George, para [0024] the journey mapping system identifies the interactions improves an experience for administrators by providing an easily understood and customizable visualization of an interaction path associated with a target metric).
initiating a bespoke journey concerning a business process transition event, wherein the business process transition event includes a business process transition event from a first business process to a second business process (see George, para [0120] The method 500 starts by identifying 510 attributes for a plurality of interactions (e.g., online user interactions). The journey mapping system 108 identifies predefined signals based on analytics data collected for the plurality of interactions based on user behavioral data associated with detected user actions in connection with each of the plurality of interactions; and para [0049] data collection manager 202 collects information associated with a conversion of a product or fulfillment of a target metric. For example, the data collection manager 202 detects that a given interaction is in a sequence of events that eventually results in a purchase or other conversion event (i.e., business process transition event); paras [0048]-[0049] the data collection manager 202 also can collect information associated with a sequence or pattern of interactions. For example, the data collection manager 202 identifies one or more previous interaction and/or subsequent interactions that occur prior to or after any given interaction for a user. The data collection manager 202 detects that a given interaction is in a sequence of events that eventually results in a purchase or other conversion event); 
providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event (see George, para [0043] Figs. 3A-3E, the journey mapping system 108 generates and provides a presentation of the interaction path to a user 120. In particular, as shown in FIG. 1, the journey mapping system 108 generates and provides the presentation to the user 120 by causing the server device(s) 102 to provide presentation data to the client device 116. Upon receiving the presentation data, the presentation application 118 causes the client device 116 to display or otherwise present the presentation to the user 120 including a visualization of the interaction path and a visualization of sentiment scores associated with interactions that make up the interaction path; and para [0049] data collection manager 202 collects information associated with a conversion of a product or fulfillment of a target metric. For example, the data collection manager 202 detects that a given interaction is in a sequence of events that eventually results in a purchase or other conversion event (i.e., business process transition event), 
wherein the bespoke journey includes a plurality of subevents configured to guide the user through the business process transition event for each recipient based upon (see George, paras [0015], [0092], [0088]-[0089] referring to Fig. 3B, the journey mapping system collects analytics data with regard to interactions (e.g., subevents in an event include, for example, touch starts, touch ends, touch movement, and multiple touchpoints) between users and an online entity (e.g., a business, marketer, product provider). In particular, the journey mapping system collects analytics data on a per-user basis including information associated with respective interactions path includes four stages corresponding to stages of the user experience leading up to the target metric across different communication channels (e.g., web interface, mobile application)), 
at least in part, one or more of:  the recipient's role and one or more functionalities associated with the second business process (see George, para [0077] Figs. 3A-3E illustrate, by way of example, features and functionality of the journey mapping system 108 with regard to providing an interactive presentation of a path of interactions (or simply "interactive presentation"). The path of interactions includes a visualization of types of interactions that make up the interaction path as well as a visualization of sentiment scores associated with each of the types of interactions); and 
monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey, wherein monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey includes (see George, para [0050] server to track user data (e.g., user behavioral data) and report the tracked user data for storage on the analytics database 110; and para [0040] the journey mapping system 108 determines a sentiment score associated with each tracked interaction by each of the users 114a-n to ultimately determine a measurement of sentiment for each tracked interaction);
processing communications from the plurality of recipients to gauge their sentiment concerning the bespoke journey (see George, para [0106] the method 400 includes collecting analytics data for a plurality of online user interactions across a plurality of communication channels (e.g., online communication channels); para [0050] server to track user data (e.g., user behavioral data) and report the tracked user data for storage on the analytics database 110; and para [0040] the journey mapping system 108 determines a sentiment score associated with each tracked interaction by each of the users 114a-n to ultimately determine a measurement of sentiment for each tracked interaction)
utilizing natural language processing to perform sentiment analysis on the communications from the plurality of recipients to gauge sentiment concerning the bespoke journey (see George, para [0056] the sentiment manager 206 can utilize natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains. Accordingly, the sentiment manager 206 can identify one or more adjectives and/or adverbs in a transcript or message that indicate a sentiment associated with the keyword, an entity, or a theme. Based on the identified one or more adjectives and/or adverbs, the sentiment manager 206 may assign a sentiment to the interaction; para [0050] server to track user data (e.g., user behavioral data) and report the tracked user data for storage on the analytics database 110; and para [0040] the journey mapping system 108 determines a sentiment score associated with each tracked interaction by each of the users 114a-n to ultimately determine a measurement of sentiment for each tracked interaction); 
in response to monitoring negative sentiment concerning the bespoke journey, identifying one or more issues concerning the bespoke journey (see George, paras [0016] & [0040] the journey mapping system 108 determines a measurement of sentiment (e.g., user satisfaction or dissatisfaction) associated with a given interaction based on the identified attributes. In particular, in one or more embodiments, the journey mapping system 108 determines a sentiment score associated with a measurement of sentiment (e.g., positive, negative, neutral) for a user with respect to a given interaction. In one or more embodiments, the journey mapping system 108 determines a sentiment score associated with each tracked interaction by each of the users 114a-n to ultimately determine a measurement of sentiment for each tracked interaction); and
George et al. fails to explicitly disclose utilizing artificial intelligence.
Analogous art Farkas discloses utilizing artificial intelligence to perform sentiment analysis on the communications from the plurality of recipients to gauge sentiment concerning the bespoke journey (see Farkas, abstract, wherein insights to artificial intelligence researchers who develop sentiment analyzers for a new textual source. To achieve this, we describe supervised machine learning based systems which perform sentiment analysis and we comparatively evaluate them on seven publicly available English and Hungarian databases, which contain text documents taken from Twitter and product review sites; page 486, wherein sentiment analysis can be applied at different levels depending on the depth of information which we would like to extract from the texts. In our paper, we compare two types of SA tasks, one where we seek to identify the global sentiments of people and one where we are only interested in opinions which are related to a given target. On social media sites like forums, Twitter or Facebook, people post status messages about their sentiments, life events, and so on. In the case of the so called document level SA, we focus on three kinds of documents (Liu 2012). The task at this level is to decide whether a given document contains an overall positive or negative sentiment. Consider the following example: The above text expresses the idea that the author has a positive sentiment because of the forthcoming chocolate day. To detect this sentiment, all the sentences in the document have to be analyzed because it expresses the positive sentiment as a whole. To detect the polarity of the sentiments, features are extracted from the texts that are signs for subjective opinions and intense emotional states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of George, regarding the dynamic sentiment-based mapping of user journeys, to have included utilizing artificial intelligence to process communications because it would improve the user experience. George discloses a natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains. Accordingly, the sentiment manager can identify one or more adjectives and/or adverbs in a transcript or message that indicate a sentiment associated with the keyword. Using a comparative empirical study on social media sentiment analysis over various genres and languages of Farkas would improve sentiment analysis.
George et al. fails to explicitly disclose automatically generating and providing one or more recommendations for addressing the one or more identified issues concerning the bespoke journey.
Analogous art Jones-McFadden discloses automatically generating and providing one or more recommendations for addressing the one or more identified issues concerning the bespoke journey (see Jones-McFadden, para [0068], wherein the system then implements the at least one new recommendation after receiving the selection of input of at least one new recommendation from the end user and automatically update the graphical representation; paras [0028]-[0029], wherein generating and modifying a user experience based on real-time analysis of tracked responses to stimuli. The artificial intelligence engine of the present invention may learn about the trends of the human-computer interaction, modify the user experience to best conform with the particular user's patterns and positive reactions to stimuli, and therefore, the modified user experience will operate in a more effective and efficient manner, thereby achieving milestones, such as navigation to desired content, purchase of a desired product, presenting answers to questions or the like. Failure to act (rather than an actual acceptance or denial) may be used by the AI engine as a negative response as well. The app may track which pages people prefer, how long they view particular pages and may connect alerts back to the online banking or bank website via links. The online banking website UX may be changed based on the way the customers react to the recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of George, regarding the dynamic sentiment-based mapping of user journeys, to have included utilizing artificial intelligence to process communications because it would improve the user experience. George discloses a natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains. Accordingly, the sentiment manager can identify one or more adjectives and/or adverbs in a transcript or message that indicate a sentiment associated with the keyword. Using leveraging an artificial intelligence engine to generate customer-specific user experiences of Jones-McFadden would improve user experiences.
Regarding claim 3, George discloses the computer-implemented method of claim 2 wherein the first business process includes one or more of:
a first operating platform (see George, para [0129] computer-executable instructions executed at a processor, cause a general-purpose computer, special purpose computer);
a first software platform (see George, para [0045] components 106-108 and 202-210 can comprise software or hardware or a combination of software and hardware); 
a first hardware platform (see George, para [0045] components 106-108 and 202-210 can comprise software or hardware or a combination of software and hardware);
a first operating environment (see George, para [0130] computing environments with many types of computer system configurations); and 
a first operational system (see George, para [0051] social customer relationship management (CRM)).
Regarding claim 4, George discloses the computer-implemented method of claim 2 wherein the second business process includes one or more of: 
a second operating platform (see George, para [0129]); 
a second software platform (see George, para [0045]);
a second hardware platform (see George, para [0045]);
a second operating environment (see George, para [0130]); and
a second operational system (see George, para [0051]).
George discloses a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system as claimed.  However, it is well settled that the mere duplication of parts, absent an unexpected result does not make a patentable distinction. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the dynamic sentiment-based mapping of user journeys teachings of George to have performed a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system, because it is well settled that mere duplication of parts (in re Harza) does not provide a patentable distinction.
Regarding claim 5, George discloses the computer-implemented method of claim 1 wherein the business process transition event concerns a transition event from a first business operational process to a second operational process (see George, para [0048] identifies one or more previous interaction and/or subsequent interactions that occur prior to or after any given interaction for a user; paras [0068]-[0069] the path manager 208 can identify a number of interactions that users experience and determine which interactions occur more frequently based on a threshold number of instances of interaction-types. For example, the path manager 208 identifies those interactions that occur a threshold number of times. In addition, or as an alternative, the path manager 208 identifies interactions that a predefined percentage (e.g., a majority) of the users’ experiences leading up to a target metric).
Regarding claim 7, George discloses the computer-implemented method of claim 1 wherein the communications from the plurality of recipients includes one or more of:
email-based communications (see George, para [0037] receive emails, asking a question, taking a survey, etc.);
social media-based communications (see George, para [0058]);
SMS text-based communications;
verbal-based communications;
chatbot-based communications; and
feedback-based communications. 
Regarding claim 9, George discloses the computer-implemented method of claim 1 wherein identifying one or more issues concerning the bespoke journey include one or more of: 
identifying one or more implementation issues concerning the bespoke journey (see George, para [0070] while the path manager 208 may specifically consider interactions for users that experience or otherwise fulfill a target metric, the path manager 208 may additionally consider interactions for users who do not necessarily perform or otherwise fulfill the target metric. For instance, where certain users follow some, or all, of the interactions of the interaction path, but fail to arrive at the target metric, the path manager 208 may additionally consider those interactions when generating the interaction path. As an example, where a user follows a majority of interactions that make up a common interaction path, but drops off or otherwise fails to convert, the path manager 208 may additionally consider these interactions when generating the interaction path, as they may still provide relevant data for determining the interaction path);
identifying one or more personnel issues concerning the bespoke journey (see George, para [0030] a target metric refers to an undesired interaction such as canceling a subscription, returning an item, or providing a negative review for a product); 
identifying one or more location issues concerning the bespoke journey; and 
identifying one or more timing issues concerning the bespoke journey (see George, para [0059] the sentiment manager 206 can determine a net negative sentiment value based on a long duration (e.g., a duration exceeding a threshold period of time) of the live chat. The sentiment manager 206 may further determine a net negative sentiment value based on a preceding interaction (or series of interactions) with respect to a web interface where the user searched a frequently asked question (FAQ) section (and was presumably unable to find an answer to a question). The sentiment manager 206 may determine implied sentiment based on the length of time of an interaction, the length of time between interactions, the order of interactions, the interactions in a customer journey etc.).
Regarding claims 11,  13-15, 17, and 19-20 are rejected based upon the same rationale as the rejection of claims 1, 3-5, 7, and 9-10, respectively, since they are the computer readable medium claims corresponding to the method claims. Claim 11 recites additional feature computer readable medium (see George, para [0045]).
Regarding claims 21, 23-25, 27, and 29-30 are rejected based upon the same rationale as the rejection of claims 1, 3-5, 7, and 9-10, respectively, since they are the computing system claims corresponding to the method claims. Claim 21 recites additional feature a processor and memory (see George, para [0134] Fig 6).
Claims 10, 20, and 30 rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US Pub. No. 2019/0034963), in view of Viktor Hangya and Richárd Farkas et al. "A comparative empirical study on social media sentiment analysis over various genres and languages," 2 July 2016, Springer Science Business Media Dordrecht 2016), in view of Jones-McFadden et al. (US Pub. No. 2018/0101854), and further in view of Gauthier et al. (US Pub. No. 2017/0039491).
Regarding claim 10, George discloses the computer-implemented method of claim 9 further comprising:
one or more issues identified by monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey (see George, paras [0101]-[0103] Fig. 3E the anomaly window 346 includes a listing of contributing factors (e.g., attributes) associated with the selected segment of users that contribute to the detected anomaly. For example, as shown in FIG. 3E, the anomaly window 346 includes a bullet point list of contributing factors including "Legacy web site UI has fewer diversion points," "Users have exhibited prolonged familiarity with the website," and "Interaction contains larger monetary incentives for long-time users." In one or more embodiments, the journey mapping system 108 selects pre-selected contributing factors (e.g., pre-filled descriptions of the contributing factors) based on identified combinations of attributes and associated sentiment scores (e.g., corresponding to a selected user segment) associated with a selected interaction).
George et al., Farkas et al., and Jones-McFadden et al. combined fail to explicitly disclose addressing the one or more issues identified.
Analogous art Gauthier discloses addressing the one or more issues identified by monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey (see Gauthier, para [0018] a customer's experience over time may be evaluated by a user such as vendor or market analyst to determine the efficacy of various marketing tactics. The customer's experience may be leveraged by the user to make decisions about future marketing tactics, e.g., to encourage completion of a purchase. Remedies may then be carried out to address issues arising in the customer experience. To encourage the customer to complete a purchase or to prevent future losses, the user may then trigger an action. Actions may include, among others, providing a discount to a customer and making a follow-up call to the customer; para [0065] track and store user interactions (e.g., user shopping history, product browsing history, purchase history, and associated product information); and para [0030] knowledge about a particular path or journey a customer takes can enable users to appropriately respond to issues that may arise in the path or journey).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of George, regarding the dynamic sentiment-based mapping of user journeys, to have included addressing the one or more issues identified by monitoring the plurality of recipients to gauge sentiment concerning the bespoke journey because it would improve the user experience. George discloses a natural language processing to parse a text associated with an interaction (e.g., a transcript) utilizing natural language processing to identify parts of speech tags and lexical chains. Accordingly, the sentiment manager can identify one or more adjectives and/or adverbs in a transcript or message that indicate a sentiment associated with the keyword. Using building business objects of Gauthier would trigger action for resolving customer’s issues that may arise in the path or journey.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2015/0348163; and US Pub No. 2019/0341027).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        5/9/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Figs. 1-2 and specification paras [0149]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.